                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW MEXICO

JESSIE SUNIGA,

               Plaintiff,

vs.                                                                          Civ No. 21cv15 JB/GJF

CURRY COUNTY ADULT DETENTION
CENTER, et al.,

               Defendants.

                            SECOND ORDER TO CURE DEFICIENCY

       THIS MATTER is before the Court sua sponte under 28 U.S.C. § 1915(a). Plaintiff is a

prisoner in state custody asserting 42 U.S.C. § 1983 civil rights claims. (Doc. 1). At the time this

case was filed, Plaintiff was incarcerated at the Curry County Adult Detention Center and had not

paid the filing fee or submitted an application to proceed in forma pauperis in District Court. (Doc.

1).

       On January 7, 2021, the Court entered an Order to Cure Deficiencies directing Plaintiff to

either pay the filing fee or submit an application to proceed in District Court under § 1915(a) within

30 days. (Doc. 3). The Court also sent Plaintiff a form Application to Proceed with the Court’s

Order to Cure Deficiencies. (Doc. 3). The copy of the Court’s January 7, 2021 Order sent to

Plaintiff’s address of record was returned as undeliverable on January 19, 2021. (Doc. 4). Plaintiff

Suniga did not pay the filing fee, submit an application to proceed, or respond to the Court’s Order

to Cure Deficiencies within the 30-day time period.

       Plaintiff Suniga also did not notify the Court of any change in his address as required by

D.N.M. LR-Civ. 83.6. Instead, two months later on March 10, 2021, Plaintiff submitted a partial

form Prisoner’s Motion and Affidavit to Proceed Pursuant to 28 U.S.C. § 1915, rather than



                                                  1
submitting the form Application to Proceed supplied by the Court. (Doc. 5). The filing includes

the first page of the form Prisoner’s Motion but does not contain any signature. (Doc. 5). The

filing also attaches an inmate account statement from Central New Mexico Correctional Facility,

but not one from the Curry County Adult Detention Center. The envelope also has a return address

for the Central New Mexico Correctional Facility. (Doc. 5).

       Section 1915(a) provides:

              “any court of the United States may authorize the commencement . . .
              of any suit . . . civil or criminal . . . by a person who submits an affidavit
              that includes a statement of all assets such prisoner possesses that the
              person is unable to pay such fees or give security therefore. The affidavit
              shall state the nature of the action . . . and affiant’s belief that the person
              is entitled to redress.”

28 U.S.C. § 1915(a)(1). The statute also states:

              “[a] prisoner seeking to bring a civil action . . . without prepayment of
              fees or security therefore, in addition to filing the affidavit filed
              under paragraph (1), shall submit a certified copy of the trust fund
              account statement (or institutional equivalent) for the prisoner for the
              6-month period immediately preceding the filing of the complaint . . .
              obtained from the appropriate official of each prison at which the
              prisoner is or was confined.”

28 U.S.C. § 1915(a)(2). The single page of the form submitted by Plaintiff does not contain all

of the required information or a sworn signature necessary to comply with the affidavit

requirement of § 1915(a)(1). Nor does the three-month inmate account statement provided for the

Central New Mexico Correctional Facility comply with the § 1915(a)(2) requirement of an account

statement for “each prison at which the prisoner is or was confined” during the preceding six

months. 28 U.S.C. § 1915(a)(2).

       Plaintiff must cure the deficiencies in his submission within 30 days of entry of this Order

by submitting a complete application to proceed under § 1915 that contains all of the information

and a sworn signature as required by Section 1915(a)(1) and by submitting an inmate account

                                                 2
statement for each institution where Plaintiff was incarcerated during the six months preceding

filing of the case as required by Section 1915(a)(2). If Plaintiff fails to cure these deficiencies

within 30 days, the Court may dismiss this proceeding without further notice. Plaintiff is also

notified that the must keep the Court advised of his correct mailing address as provided in D.N.M.

LR-Civ. 83.6. Failure to notify the Court of a change in address may also result in dismissal of

the case without further notice.

       IT IS ORDERED that Plaintiff cure the identified deficiencies within 30 days of entry of

this Order or show cause why he should be excused from compliance with the § 1915(a)

requirements. The Clerk of the Court is DIRECTED to again send Plaintiff a form application to

proceed in District Court without prepayment of fees or costs together with a copy of this Order.

       SO ORDERED.




                                             ________________________________________
                                             THE HONORABLE GREGORY J. FOURATT
                                             UNITED STATES MAGISTRATE JUDGE




                                                3
